Exhibit 15.1 February 7, 2008 Aceto Corporation Lake Success, New York We are aware that Aceto Corporation and subsidiaries has incorporated by reference in its Registration Statements on Form S-8 (No. 33-38679, No. 333-90929, and No. 333-110653) our report dated February 7, 2008,relating to the Company’s unaudited interim consolidated financial statements appearing in its quarterly report on Form 10-Q for the quarter ended December 31, 2007. Pursuant to Regulation C under the Securities Act of 1933, that report is not considered a part of the registration statement prepared or certified by our firm or a report prepared or certified by our firm within the meaning of Sections 7 and 11 of the Act. It should be noted that we have not performed any procedures subsequent to February 7, 2008. /s/ BDO SEIDMAN LLP Melville, New York
